Citation Nr: 0518874	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  02-03 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from May 1968 to December 
1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Portland, 
Oregon, VA Regional Office (RO).   

This case has previously come before the Board.  In November 
2003, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran has no service-connected disabilities.

2.  The veteran was born in August 1948 and has a twelfth 
grade education, and is unemployed.  

3.  The veteran's nonservice-connected disabilities include 
chronic muscular strain of the low back, superimposed on 
degenerative instability, rated as 40 percent disabling, 
residual mild incoordination of the right arm with decreased 
sensation at the right hand, status post cerebral vascular 
accident, rated as 20 percent disabling, residual mild 
incoordination of the right leg, status post cerebral 
vascular accident, rated as 10 percent disabling, 
hypothyroidism, rated as 10 percent disabling, and post-
traumatic stress disorder (PTSD), rated as 10 percent 
disabling.  

4.  The veteran's disabilities prevent him from engaging in 
substantially gainful employment consistent with his age, 
education, and work history, and it is likely that this will 
continue for the remainder of his life.


CONCLUSION OF LAW

The criteria for a permanent and total rating for pension 
purposes are met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 
C.F.R. §§ 3.340, 3.342, 4.15, 4.16, 4.17 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Under 38 U.S.C.A. § 501 (West 2002), the Secretary of the VA 
has the authority to prescribe all rules and regulations that 
are necessary or appropriate to carry out the laws 
administered by the VA.  With regard to claims for pension 
benefits, the Secretary's authority to prescribe regulations 
providing for determinations of permanent and total 
disability may be based in whole or in part upon subjective 
criteria.  Talley v. Derwinski, 2 Vet. App. 282, 285 (1992).  
Both objective and subjective standards are often set forth 
within the same statutory provision or regulation.  The basic 
law referable to pension benefits, for example, states that 
pension is payable to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to nonservice-connected disabilities not 
the result of his own willful misconduct.  38 U.S.C.A. § 1521 
(West 2002).  If his disability is less than 100 percent, he 
must be unemployable by reason of disability.  38 C.F.R. §§ 
3.321, 3.340, 3.342, and Part 4 (2004).

With reference to the permanence of a disability, the latter 
part of 38 U.S.C.A. § 1502 (a) (West 2002) subjectively 
defines permanence, stating that permanent and total 
disability will be held to exist where the person is 
unemployable as a result of disability reasonably certain to 
last throughout the remainder of the person's life.  Talley, 
2 Vet. App. at 285 (1992).

Objective criteria to establish permanence of a disability 
are also provided in 38 U.S.C.A. § 1502 (West 2002).  A 
finding of permanent and total disability is warranted where 
the person experiences any disability, which is sufficient to 
render it impossible for an average person to follow a 
substantially gainful occupation.  The "average person" 
standard is implemented by VA regulations, including 38 
C.F.R. § 3.340(a) and 38 C.F.R. § 4.15, which add that the 
total rating is based primarily upon the average impairment 
in earning capacity, i.e., the economic or industrial 
handicap which must be overcome.  In addition, 38 U.S.C.A. § 
1502(a)(2) (West 2002) essentially provides that permanent 
and total disability may exist in any disorder determined by 
the Secretary to be of such a nature and extent as to justify 
that persons suffering there from are permanently and totally 
disabled.

With respect to the application of the aforementioned 
"average person" test, the Board recognizes that the 
Secretary has promulgated a schedule of ratings for specific 
disabilities that reflects the "average" impairment of 
earning capacity as a result of those disabilities.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  The 
schedule of disability ratings is found in 38 C.F.R. Part 4 
(2004).  

The presence of certain disabilities also provides a basis 
for an objective determination of permanent and total 
disability.  Permanent loss of the use of both hands, or of 
both feet or of one hand and one foot, or the sight of both 
eyes is considered permanent and total disability for pension 
purposes.  38 C.F.R. § 4.15 (2004).  Further, permanent total 
disability pension ratings will also be authorized, provided 
other requirements of entitlement are met, for congenital, 
developmental, hereditary, or familial conditions, as well as 
for certain types of disabilities requiring hospitalization 
for indefinite periods or, as with active pulmonary 
tuberculosis after six months' hospitalization without 
improvement.  38 C.F.R. § 3.342(b) (2004).

A total disability rating is based primarily upon the average 
impairment in earning capacity.  38 C.F.R. § 4.15 (2004).  
The VA's Schedule for Rating Disabilities (Rating Schedule) 
also provides a means for objective determination of total 
disability.  When impairment is commensurate with a 100 
percent rating in accordance with schedular criteria, a total 
rating on a schedular basis is warranted.  38 C.F.R. § 
3.340(a)(2) (2004).  38 C.F.R. § 4.17 provides that all 
veterans basically eligible and unable to secure or follow a 
substantially gainful occupation by reason of disability 
likely to be permanent shall be rated permanently and totally 
disabled.  For pension purposes, the permanence of the 
percentage requirements of 38 C.F.R. § 4.16 is a requisite.  
38 C.F.R. § 4.17 (2004).

Pertinent regulations also provide that totally 
incapacitating diseases and injuries of long-standing will be 
regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  38 C.F.R. § 3.340(b) (2004).  For pension purposes, 
when the percentage requirements are met and the disabilities 
involved are of a permanent nature, a rating of permanent and 
total disability will be assigned if the veteran is found to 
be unable to secure and follow substantially gainful 
employment by reason of such disability.  38 C.F.R. § 4.17 
(2004).  In making such determinations, marginal employment 
may be consistent with unemployability if the restriction of 
securing or retaining better employment is due to disability.

Pension is payable to a veteran with the requisite service 
who is unemployable as a result of disability "reasonably 
certain" to last throughout the lifetime of the disabled 
person.  Talley, 2 Vet. App. at 285 (1992); 38 U.S.C.A. § 
1502(a) (West 2002).  Full consideration will be given to 
such factors as unusual physical or mental effects in 
individual cases, peculiar effects of occupational 
activities, defects in physical or mental endowment 
preventing the usual amount of success in overcoming the 
handicap of disability, and the effect of combinations of 
disabilities. In addition, 38 C.F.R. § 4.17(b) states that 
where the veteran fails to meet the percentage requirements, 
but meets basic eligibility criteria and is unemployable, 
consideration of 38 C.F.R. § 3.321(b)(2) is appropriate.  In 
turn, 38 C.F.R. § 3.321(b)(2) provides that where the veteran 
does not meet the percentage requirements of the Rating 
Schedule, but is unemployable by reason of his age, 
occupational background, or other related factors, a 
permanent and total disability rating on an extraschedular 
basis is warranted.

Analysis

Initially, the Board notes that any defect with regard to 
VCAA is harmless error as the claim is herein granted.  

Our review of the evidence reflects a veteran with multiple 
disabilities.  The AOJ has accepted that the veteran meets 
the basic schedular evaluation for consideration of pension 
and we agree.  The medical evidence reflects that the veteran 
has hypothyroidism.  He has had a prior cerebrovascular 
accident with residual imbalance and left-sided weakness.  
This would seem to limit occupational activities that require 
climbing or perhaps driving a vehicle.  He has chronic back 
pain with a suggestion of a radicular component.  This 
evidence would tend to establish that such disability would 
limit an occupation that requires lifting.  In January 2005, 
it was established that he had a psychiatric disorder, with 
complaints of flashbacks, mood swings and depression.  The 
examiner determined that the global assessment (GAF) score 
was 45.  It was also established that the veteran was 
homeless, had no friends, no family, no income, and was 
unemployed.  This tends to establish that the veteran has 
limited social contacts and the Board expects that such would 
carry over to an occupational field.

In sum, the Board is presented with a homeless wartime 
veteran with a bad back, impairment of balance, left-sided 
weakness, and a significant psychiatric disorder.  
Cumulatively, the evidence reflects that he may be impaired 
in the ability to drive, operate machinery, lift heavy items, 
and engage in an occupation that involves interacting with 
other people.  Consequently, the benefit sought on appeal is 
granted.  


ORDER

A permanent and total disability rating for pension purposes 
is granted.



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


